Citation Nr: 0431350	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-29 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Basic eligibility to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant was a member of the Naval Reserve from November 
1953 to April 1959; he had a period of active duty for 
training from April 15, 1956, to April 28, 1956.  Thereafter, 
the appellant served on active duty in the Navy from April 
1959 to March 1961.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
determination by the Reno, Nevada Department of Veterans 
Affairs (VA) Regional Office (RO). 

In March 2004, a hearing before the undersigned Veterans Law 
Judge was in Las Vegas, Nevada.  A transcript of this hearing 
is of record.

In various statements, including during the March 2004 Board 
hearing, the appellant raised the issues of entitlement to 
service connection for hearing loss disability and whether 
new and material evidence had been submitted to reopen a 
claim for service connection for low back disability.  Since 
these issues have not been developed for appellate review, 
they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.

2.  The appellant was a member of the Naval Reserve from 
November 1953 to April 1959; he had a period of active duty 
for training from April 15, 1956, to April 28, 1956; 
thereafter, he served on active duty in the Navy from April 
1959 to March 1961.

3.  The appellant has not been granted service connection for 
any disability based on a period of inactive duty training or 
active duty for training during his service with the Naval 
Reserve. 


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans of a period of war who meet certain service 
requirements and who are permanently and totally disabled 
from nonservice-connected disability not the result of 
willful misconduct are entitled to a nonservice-connected 
disability pension.  38 U.S.C.A. § 1521(a).  In order to be 
eligible for this pension, the individual must have served in 
the active military, naval, or air service: for 90 days or 
more during a period of war; during a period of war and was 
discharged or released from such service for a service-
connected disability; for a period of 90 consecutive days or 
more where such period began or ended during a period of war; 
or for an aggregate of 90 days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "active military, naval or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24).

In the case at hand, service personnel records note that the 
appellant was a member of the Naval Reserve from November 
1953 to April 1959; he had a period of active duty for 
training from April 15, 1956, to April 28, 1956.  A DD Form 
214 notes that he subsequently served on active duty in the 
Navy from April 1959 to March 1961.  The service department's 
determinations must be accepted by the Board.  See 38 C.F.R. 
§ 3.203; Venturella v. Gober, 10 Vet. App. 340, 341-342 
(1997); Duro v. Derwinski, 2 Vet. App. 530 (1992). 

The Board finds that the claimant does not meet the service 
requirements under § 1521(j) for a nonservice-connected 
pension.  Specifically, the appellant's period of active 
service in the Navy from April 1959 to March 1961, while more 
than 90 days, was not during "period of war."  See 
38 U.S.C.A. § 101; 38 C.F.R. § 3.2; Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (Congress clearly defined "period 
of war," and the Court has no authority to extend or expand 
that definition).  As a consequence, the appellant does not 
meet the basic eligibility requirements for pension for this 
period of service.  

With regard to the appellant's period of service in the Naval 
Reserves from November 1953 to April 1959, the period of war 
known as the Korean Conflict began June 27, 1950, and ended 
January 31, 1955.  See 38 U.S.C.A. § 101(9).  Thus, the 
appellant's service was during a period of war.  See 38 
C.F.R. § 3.2(e).  The remaining question is whether he had 
qualifying service, as described above.  The appellant has 
indicated that he currently suffers from a back disability 
and hearing loss disability; however, he is not service-
connected for any disabilities.  Therefore, the appellant 
does not meet the basic eligibility requirements for pension 
for this period of service.

The pertinent facts in this case are not in dispute and the 
law is dispositive.  Therefore, the claim must be denied or 
the appeal terminated because of the absence of legal merit 
or lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).   

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), is not applicable in cases such as 
this where the law as mandated by statute, and not the 
evidence, is dispositive of the claim.  See Mason, supra.  




ORDER

Basic eligibility to nonservice-connected pension benefits is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



